IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


CHINYERE UZOUKWU,                                   )
                                                    )
               Plaintiff,                           )
                                                    )
       vs.                                          )        Civil Action No. 11-cv-391 (RLW)
                                                    )
METROPOLITAN WASHINGTON                             )
COUNCIL OF GOVERNMENTS, et                          )
al.,                                                )
                                                    )
               Defendants.                          )
                                                    )


                            MEMORANDUM OPINION AND ORDER

       Plaintiff, who is pro se, has filed two pleadings that are presently before the Court for

consideration. She has styled the first pleading as “Plaintiff’s Affidavit and Request for

Appointment of Counsel.” (Doc. 63.) In that document, Plaintiff not only requests appointment

of counsel, but she also spells out her present financial circumstances, including a recent

bankruptcy filing. The Court has reviewed her motion and her bankruptcy documents and hereby

grants Plaintiff permission to proceed with this action in forma pauperis.

       Additionally, for good cause shown, Plaintiff’s request for appointment of counsel is

hereby granted. In granting Plaintiff’s request, the Court does not express any viewpoint on the

ultimate merits of Plaintiff’s claims. Instead, the Court finds that Plaintiff’s claims are not

patently frivolous, that she has demonstrated an inability to retain counsel by other means, and

that the nature of her claims, though not particularly complex, are difficult to litigate without

benefit of counsel. Additionally, appointing counsel will allow this matter to proceed more




                                            Page 1 of 5
efficiently, thereby benefitting the Court and serving the interests of justice. See LcvR

83.11(b)(3).

         Pursuant to Local Civil Rule 83.11, the Clerk shall appoint counsel from the Court’s Civil

Pro Bono Panel to represent the Plaintiff. The scheduling conference previously set for February

28, 2014, is hereby vacated and the proceedings in this action are hereby stayed pending

completion of the appointment process.

         In her second pleading, Plaintiff seeks relief from an order dismissing her state law

claims. (Doc. 62; see Docs. 60-61.) In response to Plaintiff’s amended complaint, (Doc. 52),

Defendants filed a motion seeking dismissal of Plaintiff’s complaint. (Doc. 53.) The Court then

entered an order advising the Plaintiff that failing to respond to the motion in a timely fashion

could lead to dismissal of her case. (Doc. 54.) In that order, the Court limited Plaintiff’s

response to 23 pages, the same number of pages used for the Defendants’ motion. (Id.)

Additionally, the Court prohibited Plaintiff from filing any supplemental or “further” responses

without leave of Court. (Id.) The Court imposed these requirements because Plaintiff has

repeatedly filed voluminous redundant pleadings and, without seeking leaving of court,

proceeded to file numerous supplemental pleadings that were also voluminous and that often

raised new or conflicting arguments, thereby prejudicing the Defendants and burdening the

Court.

         In response to the motion to dismiss, Plaintiff filed a timely response in which she

repeatedly and clearly asked that her state law claims be withdrawn: “Through this opposition . . .

plaintiff withdraws Count III [Tortious Interference], VII [Tortious Interference], and XVI

[Negligent Retention/Supervision].” (Doc. 56 at 2; see id. at 3, 11, 20.) Further, at the hearing

on the motion to dismiss, the Court inquired as to Plaintiff’s reason for writing in her responsive

                                             Page 2 of 5
brief that she wished to withdraw her state law claims. Plaintiff responded by indicating that her

goal was to make a “limited concession,” so as to focus her arguments on defending her federal

claims. At no time during the hearing, however, did she actually raise any arguments addressing

the legal bases upon which Defendants sought dismissal of her state law claims. Instead she

merely indicated that she had hoped to develop factual support for those claims during discovery.

Further, Plaintiff never actually expressed a desire to proceed with those claims - - even after

Defendants questioned whether she intended to pursue the state law claims. Accordingly, the

Court dismissed Plaintiff’s state law claims based on her withdrawal of the claims. (See Docs.

60, 61.)

       In her current motion, she seeks reconsideration and argues that she raised the issue of the

“limited concession” during the hearing. She now provides a citation to a case that purports to

support this “limited concession” theory. See Shankar v. ACS-GSI, 258 F. App’x. 344, 345 (D.C.

Cir. 2007). That case, however, actually works in favor of the Defendants. In Shankar v. ACS-

GSI, the District Court dismissed Plaintiff’s claim because he filed several responses to

dispositive motions without addressing the argument raised by the Defendant.

       Plaintiff next asserts that at the hearing she believed her “limited concession” argument

was sufficient to defend her claims and that, after the Defendants questioned whether she planned

to continue with those claims, she was “unaware that she had a further opportunity to respond

and re-argue.” (Doc. 62, Pl’s Mot. ¶ 5.) The Court notes however, that after the Court adjourned

the hearing, Plaintiff did seek permission to ask additional questions. After going back on the

record, Plaintiff inquired as to whether she would have to file a motion in order to obtain a

scheduling conference and she asked whether she was allowed to begin discovery. Although

Plaintiff (who has some paralegal training) is in need of legal counsel, she has demonstrated

                                            Page 3 of 5
throughout these proceedings that she is familiar with legal principles and rules beyond what one

would expect from an ordinary pro se plaintiff. But more to the point, Plaintiff had an

opportunity to “reargue” the issue, and she failed to do so.

       Finally, in her current pleading, Plaintiff asserts that she filed a supplemental brief in

which she indicated that she had concentrated her arguments in her primary brief on the federal

claims, in an effort to comply with the Court’s page limits. (See Doc. 59.) She also points out

that in the supplemental brief she indicated she wished to retain the right to “re-plead/renew” her

state law claims after discovery. (Doc. 59 at 1.) The Court ultimately entered an order striking

that brief, which was submitted after the Defendants had filed their reply.

       The Court is not convinced by Plaintiff’s arguments. With respect to the page limits,

Plaintiff’s 23 page primary brief contained a great deal of unnecessary and/or redundant

discussions about her federal claims. Thus, Plaintiff’s inability to address the arguments relating

to her state law claims was a product of her own making. Moreover, the Court notes that her

supplemental brief solely and unconvincingly addressed, in two very short sentences, a statute of

limitations arguments raised by Defendants relating to her state law claims. The supplemental

brief did not address the substantive viability of the state law claims.

       Therefore, upon consideration of Plaintiff’s brief and the entire course of proceedings in

this litigation, the Court finds that Plaintiff has waived her right to proceed with her state law

claims. Even after being warned that failure to defend those claims could lead to dismissal, in

her brief Plaintiff never attempted to address the substantive arguments raised by Defendants.

Even at the hearing, she failed to address the state law substantive issues and, when Defendants

questioned whether she intended to pursue her state law claims, she never indicated she wished

to proceed. Indeed, even though she claims to have believed she was not permitted to respond to

                                             Page 4 of 5
the Defendants’ inquiry, she was savvy and confident enough to ask relevant questions about

discovery and scheduling conferences - - even after the Court first adjourned the hearing. As

such, she has now forfeited her right to pursue her state law claims. See LCvR 7(b); Fox v. Am.

Airlines, Inc., 389 F.3d 1291, 1294 (D.C. Cir. 2004)(upholding district court’s grant of a motion

to dismiss where Plaintiff failed to file a response to the motion); Twelve John Does v. D.C., 117

F.3d 571, 577-78 (D.C. Cir. 1997)(upholding order of the District Court entered upon motion of

a party without any written or oral objection from opposing counsel and reasoning that “[w]here

the district court relies on the absence of a response as a basis for treating the motion as

conceded, we honor its enforcement of the rule.”).

       Pending appointment of counsel, Plaintiff shall refrain from further filings absent leave of

the Court.

       The Clerk of the Court shall mail a copy of this order to the Plaintiff:

                               CHINYERE UZOUKWU
                               10105 Towhee Avenue
                               Adelphi, MD 20783

                                                                         Digitally signed by Judge Robert L.
SO ORDERED.                                                              Wilkins
February 24, 2014                                                        DN: cn=Judge Robert L. Wilkins,
                                                                         o=U.S. District Court, ou=Chambers
                                                                         of Honorable Robert L. Wilkins,
                                                                         email=RW@dc.uscourt.gov, c=US
                                                       ___________________________ 08:19:44 -05'00'
                                                                         Date: 2014.02.25

                                                       Robert L. Wilkins
                                                       United States Circuit Judge
                                                       (Sitting by designation as United States
                                                       District Judge for the District of Columbia)




                                             Page 5 of 5